Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
The amendment filed on 7/26/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 19-21 and 26,28, 34 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over West (US 20120187430 A1, cited previously) in view of Feichtinger (US 20110261536, DE 10 2008 024480 cited by Applicant, cited previously)

Regarding claim 19, West teaches a power module (at least Fig.20,Fig.34A-Fig.34B, Fig.26, Fig.27, Fig.29A-29C,Fig.31, Fig.33A,Fig.37A) comprising: a carrier substrate (206 in Fig.20 and 34A-34B and 217, wherein 217 is shown more clearly in Fig.26) having a dielectric layer (230 woven glass fabric), a metallization layer 231 (that also applies to Fig.34A-34B for a plurality of electrical functional units within a recess) and a recess (space wherein the LED die(s) 207 are located in Fig.20 and also a plurality of the LEDs within the recess in Fig.34A-34B); a plurality of electrical functional elements 207; and terminal connection pads configured to connect the power module to an external environment (see [0003]: wherein, The LED package typically includes contact pads on the bottom for electrically connecting the LED package to an external circuit) , the terminal connection pads being different from the metallization layer, wherein the metallization layer comprises a first portion, which is an electrical conductor (231 in Fig.26), and a second portion (glass 230 in Fig.26), which is isolated from the electrical conductor, wherein the electrical functional element is interconnected with the terminal connection pads via the electrical conductor (see 231 connected to contact pad 215 in Fig.26), wherein each electrical functional element 207 is arranged in the recess (see Fig.34A-34B wherein each of the functional elements are arranged in the recess).
West does not teach each electrical functional element comprises a thermal bridge, wherein each thermal bridge comprises a varistor configured to provide an ESD protection for a respective electrical functional element, wherein each thermal bridge has a greater thermal conductivity than the carrier substrate , wherein each functional element comprises functional structures and a multilayer structure including a wiring,  wherein a respective wiring electrically connects the functional structures of the respective functional element to a respective thermal bridge and wherein the electrical functional elements with their individual thermal bridges are aligned in a matrix arrangement in rows and columns.
Feichtinger teaches an electrical functional element (1,2) comprises a thermal bridge, the thermal bridge comprises a varistor 2 ([0058]-[0059]) configured to provide ESD protection for the electrical functional element (see [0029], [0035] ,[0040],[0059] in Feichtinger; further the very definition of a varistor is for ESD protection: A varistor is a 2 terminal semiconductor device that protects the electrical and electronic devices from overvoltage transients , therefore it is an inherent property of a varistor to provide ESD).
Further Feichtinger teaches:  the functional element comprises functional structures (LED 1 in Fig.2 or 3) and a multilayer (multilayers on top and within 2 in Fig.2 and 3) structure including a wiring (9a), and wherein the wiring (9a) electrically connects the functional structures (LED 1 in Feichtinger, Note: [0033] from Applicant’s Pre-grant Publication is relied upon in the rejection, wherein the functional structure is a light emitter).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add a varistor to each of the electrical functional elements, as disclosed in Feichtinger, in the array of functional elements of West such that the electrical functional elements with their individual thermal bridges are aligned in a matrix arrangement in rows and columns in order to protect each of the electrical functional device.
Further regarding the limitation of  “wherein the thermal bridge  has a greater thermal conductivity than the carrier substrate” for the carrier substrate 12 in Feichtinger since the varistor body 2 uses silver with thermal conductivity of 429W/mk and the carrier substrate 12 has a highly thermally conductive ceramic or a metal in [0038] and therefore even if considering the carrier substrate to contain a ceramic of highest thermal conductivity such as beryllium oxide with thermal conductivity of 330W/mk, then also the thermal conductivity of the varistor body with silver is higher than the thermal conductivity of the carrier substrate 12 with highest thermally conductive ceramic material such as beryllium oxide) and in turn West also uses the same material for the carrier substrate as Feichtinger, that is: ceramic ([0155] in West).
  Therefore, from the teachings of Feichtinger, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the varistor and ceramic substrate, such that the thermal bridge has a greater thermal conductivity than the carrier substrate in the device of West in order to efficiently dissipate heat. 
Regarding claim 20, West in view of Feichtinger teaches a power module (at least Fig.5 in Feichtinger), wherein each thermal bridge is configured to remove heat (highly thermally conductive ceramic plate in [0058], [0055]), generated during operation, to an underside of the power module.

Regarding claim 21, West in view of Feichtinger teaches a power module (at least Fig.5 in Feichtinger), wherein each thermal bridge comprises a ceramic material ([0058], [0055]).
Regarding claim 26, West in view of Feichtinger teaches a power module (at least Fig.5 in Feichtinger), wherein each electrical functional element is configured to emit light (LED die 207 in [0189] in West and [0050] in Feichtinger).

Regarding claim 28, West in view of Feichtinger teaches a power module (at least Fig.5 in Feichtinger), wherein an electrical connection (flexible wiring in Fig.5 connecting 14a, 14b and 1 and 7) between the electrical conductor (14a, 14b) and the respective electrical functional element (1) is compensated for with respect to a thermal expansion (since the wiring is flexible and accommodates thermal expansion between 14a, 14b and 1 or 7).

Regarding claim 34, West in view of Feichtinger and McGowan teaches a power module, wherein the power module is an LED matrix module (matrix arrangement in Fig.34A-34B in West).
Regarding claim 41, wherein all terminal connection pads are located at an underside of the substrate which is an underside of the power module, although West in view of Feichtinger does not explicitly teach this limitation in the embodiments of Fig.20 and 26, however West in view of Feichtinger teaches conductive lines that are formed upto the base of the substrate (379 in Fig.61), and therefore from the teachings of West, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to form all terminal connection pads are located at an underside of the substrate which is an underside of the power module, in order to easily connect external power source to the electrical functional device.
Regarding claim 42, West in view of Feichtinger teaches the power module, wherein all terminal connection pads are located at an upper side of the power module (contact pads 215 in Fig.22A in West, [0003] in West).  
	Claims 27, 31, 35 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over West and Feichtinger in view of Wang (US 20120241810, cited by Applicant, cited previously)
	 Regarding claim 27, West in view of Feichtinger teaches the invention set forth in claim 19 above but is silent regarding the carrier substrate and/or the electrical functional element have/has vertical through-platings.
However, it is well known in the art to use through holes with conductors within them, in carrier substrates as disclosed in Wang (110 in Fig.1 and [0010]) in order to achieve electrical conduction/connection.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use through-hole platings within LED carriers, as disclosed in Wang, in the device of West in view of Feichtinger in order to achieve desired electrical conduction/connection.

Regarding claims 19,31 and 44, West in view of Feichtinger and Wang teaches a driver circuit arranged on or in the carrier substrate, wherein the driver circuit is configured to drive each electrical functional element (130 and [0010] and [0017], [0020] in Wang) and comprising a plurality of driver circuits arranged on or in each electrical functional element, wherein each driver circuit is configured to drive the respective electrical functional element (for claim 44).


Regarding claim 35, West in view of Feichtinger and Wang teaches the power module, wherein the dielectric layer comprises a ceramic material or is composed of a ceramic material, or comprises an organic material or is composed of an organic material, or comprises glass or is composed of glass ([0011] in Wang).

 Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over West in view of Feichtinger in view of Ma (US 20160187530, cited previously)
	West in view of Feichtinger teaches the invention set forth in claim 19 above but is silent regarding a sensor arranged on or in the carrier substrate, or on or in each electrical functional element.
Ma teaches a sensor 7 arranged on or in the carrier substrate 5 ([0026]-[0029] and Fig.2A), (- -or on or in each functional element - -) in order to achieve light sensing and screen turn off action ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use sensors, as disclosed in Ma, on the carrier in the device of West in view of Feichtinger in order to achieve light sensing and screen turn off action.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over West in view of Feichtinger in view of Grotsch (US 20080151547, cited previously)
West in view of Feichtinger teaches the invention set forth in claim 19 above but is silent regarding a vehicle comprising: a lamp comprising the power module. 
Grotsch teaches semiconductor LEDs for vehicles ([0040] and Abstract) in order to achieve low power illumination.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use thin films LEDs in vehicular applications, as disclosed in Grotsch, in the device of West in view of Feichtinger in order to achieve low power illumination.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over West in view of Feichtinger and further in view of Lu (US 20160204090, cited previously)
	West in view of Feichtinger teaches the invention set forth in claim 19 above but is silent regarding a gap filled with a temperature buffer that has the same temperature expansion coefficient as the gap.
However, it is well known in the art to use temperature buffers, as disclosed in Lu wherein a gap filled with a temperature buffer 4500 (Fig.9 and 10) that has the same temperature expansion coefficient as the gap in order to achieve thermally balanced encapsulation ([0069]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use temperature buffers on two sides of LED chips, as disclosed in Lu, in the device of West in view of Feichtinger in order to achieve thermally balanced encapsulation.

 Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over West in view of Feichtinger in view of Ma and Wang 
West in view of Feichtinger teaches the invention set forth in claim 19 above, but does not teach a sensor arranged on or in the carrier substrate.
Ma teaches a sensor 7 arranged on or in the carrier substrate 5 ([0026]-[0029] and Fig.2A), in order to achieve light sensing and screen turn off action ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use sensors, as disclosed in Ma, on the carrier in the device of West in view of Feichtinger in order to achieve light sensing and screen turn off action.
West in view of Feichtinger and Ma does not teach a driver circuit configured to drive the electrical functional element, wherein the driver circuit is arranged on or in the carrier substrate, or on or in the functional element.
However, it is well known in the art to use through holes with conductors within them, in carrier substrates as disclosed in Wang (110 in Fig.1 and [0010]) in order to achieve electrical conduction/connection.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use through-hole platings within LED carriers, as disclosed in Wang, in the device of West in view of Feichtinger and Ma in order to achieve desired electrical conduction/connection.
Claims 38, 39 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over West (US 20120187430 A1) in view of Feichtinger (US 20110261536, DE 10 2008 024480 cited by Applicant, cited previously) and further in view of Yamada (US 20160128181)
Regarding claim 38, West teaches a power module (at least Fig.20,Fig.34A-Fig.34B, Fig.26, Fig.27, Fig.29A-29C,Fig.31, Fig.33A,Fig.37A) comprising: a carrier substrate (206 and 217) consisting of a plurality of dielectric layers (Glass 20 in Fig.26) and a plurality of metallization layers (231), the carrier substrate having a recess, a plurality of  electrical functional elements (dies 207 within the recess in Fig.34A-34B); and terminal connection pads configured to connect the power module to an external environment (see [0003]: wherein, The LED package typically includes contact pads on the bottom for electrically connecting the LED package to an external circuit) , the terminal connection pads being different from the metallization layer, wherein the metallization layers comprise electrical conductors, wherein an electrical conductor (see the wiring/contact pad 215 in Fig.26) of the metallization layer is connected via vias to other electrical connectors of other metallization layers, wherein each electrical functional element is interconnected with the terminal connection pads via the electrical conductors (see 231 connected to contact pad 215 in Fig.26), wherein the electrical functional element 207 is arranged in the recess. 
 West does not teach each electrical functional element comprises a thermal bridge, wherein each thermal bridge comprises a varistor configured to provide ESD protection for the electrical functional element, and wherein each thermal bridge has a greater thermal conductivity than the carrier substrate and wherein the functional elements with their individual thermal bridges are aligned in a matrix arrangement in rows and columns.
Feichtinger teaches the electrical functional element (1,2) comprises a thermal bridge, the thermal bridge comprises a varistor 2 ([0058]-[0059]) configured to provide ESD protection for the electrical functional element (see [0029], [0035] ,[0040],[0059] in Feichtinger; further the very definition of a varistor is for ESD protection: A varistor is a 2 terminal semiconductor device that protects the electrical and electronic devices from overvoltage transients , therefore it is an inherent property of a varistor to provide ESD).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add a varistor, as disclosed in Feichtinger to each of the electrical functional element in the matrix of electrical functional elements within the recess of West in order to protect the electrical functional device (also see rejection of claim 19 above).
Further regarding the limitation of  “wherein the thermal bridge  has a greater thermal conductivity than the carrier substrate” for the carrier substrate 12 in Feichtinger since the varistor body 2 uses silver with thermal conductivity of 429W/mk and the carrier substrate 12 has a highly thermally conductive ceramic or a metal in [0038] and therefore even if considering the carrier substrate to contain a ceramic of highest thermal conductivity such as beryllium oxide with thermal conductivity of 330W/mk, then also the thermal conductivity of the varistor body with silver is higher than the thermal conductivity of the carrier substrate 12 with highest thermally conductive ceramic material such as beryllium oxide) and in turn West also uses the same material for the carrier substrate as Feichtinger, that is: ceramic ([0155] in West).
  Therefore, from the teachings of Feichtinger, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the varistor and ceramic substrate, such that the thermal bridge has a greater thermal conductivity than the carrier substrate in the device of West in order to efficiently dissipate heat. 
West in view of Feichtinger does not teach a metallization layer of the plurality of metallization layers forms a bottom side of the recess, the metallization layer extending over the entire width and length of the carrier substrate.
However it is well known in the art to use different wiring configurations to connect the functional element such as an LED (10 in Yamada) to the carrier substrate and external power, for example by the use of plurality of metallization layers within the carrier (carrier made of layers 2, 4 and 6,also see [0023]-[0029],[0020] for layer 4) and a metallization layer of the plurality of metallization layers forms a bottom side of the recess (6 in [0029]), the metallization layer extending over the entire width and length of the carrier substrate (also see in Yamada: The first wiring board 2 may be provided with a wiring conductor composed of a through conductor penetrating the insulating layer and an internal wiring disposed between the insulating layers. Also see [0025] Wire conductors made from through-conductors that go through the insulating layers and internal wires arranged between the insulating layers may be formed inside of the first wiring substrate 2).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a full-length metal layer in the recess of the carrier, wherein the metal layer is part of the carrier substrate wirings, as disclosed in Yamada in the device of West in view of Feichtinger in order to mitigate stress ([0048] in Yamada). 

Regarding claim 39, West in view of Feichtinger and Yamada teaches each electrical functional element is configured to emit light (LED die 207 in [0189] in West and [0050] in Feichtinger).
Regarding claim 43, West teaches a power module (at least Fig.20,Fig.34A-Fig.34B, Fig.26, Fig.27, Fig.29A-29C,Fig.31, Fig.33A,Fig.37A) comprising: a carrier substrate (206 and 217) comprising a plurality of dielectric layers (glass 20 in Fig.26) , a plurality of metallization layers (231) and a recess, a plurality of electrical functional elements (dies 207 in the recess of Fig.34A) ; and terminal connection pads configured to connect the power module to an external environment, the terminal connection pads being different from the plurality of metallization layers (see contact pads in Fig.26), wherein each electrical functional element is arranged in the recess, wherein the plurality of metallization layers comprises a first portion, which is an electrical conductor (231 in Fig.26), and a second portion (glass 230 in Fig.26), which is isolated from the electrical conductor, wherein each electrical functional element is interconnected with the terminal connection pads 215 via the electrical conductor (see 231 connected to contact pad 215 in Fig.26), wherein each electrical functional element is directly electrically connected to the electrical conductor 231 of the metallization layer via bump connections (landing pads 208 and [0155]).
 West does not teach each electrical functional element comprises a thermal bridge, wherein each thermal bridge comprises a varistor configured to provide ESD protection for a respective electrical functional element,   wherein each thermal bridge has a greater thermal conductivity than the carrier substrate and wherein the functional elements with their individual thermal bridges are aligned in a matrix arrangement in rows and colums.
Feichtinger teaches the electrical functional element (1,2) comprises a thermal bridge, the thermal bridge comprises a varistor 2 ([0058]-[0059]) configured to provide ESD protection for the electrical functional element (see [0029], [0035] ,[0040],[0059] in Feichtinger; further the very definition of a varistor is for ESD protection: A varistor is a 2 terminal semiconductor device that protects the electrical and electronic devices from overvoltage transients , therefore it is an inherent property of a varistor to provide ESD).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add a varistor to each of the functional elements in the matrix array of West, as disclosed in Feichtinger  in order to protect each  electrical functional device (also see rejection in claim 19 above).
Further regarding the limitation of  “wherein the thermal bridge  has a greater thermal conductivity than the carrier substrate” for the carrier substrate 12 in Feichtinger since the varistor body 2 uses silver with thermal conductivity of 429W/mk and the carrier substrate 12 has a highly thermally conductive ceramic or a metal in [0038] and therefore even if considering the carrier substrate to contain a ceramic of highest thermal conductivity such as beryllium oxide with thermal conductivity of 330W/mk, then also the thermal conductivity of the varistor body with silver is higher than the thermal conductivity of the carrier substrate 12 with highest thermally conductive ceramic material such as beryllium oxide) and in turn West also uses the same material for the carrier substrate as Feichtinger, that is: ceramic ([0155] in West).
West in view of Feichtinger does not teach a metallization layer of the plurality of metallization layers forms a bottom side of the recess, the metallization layer extending over the entire width and length of the carrier substrate.
However it is well known in the art to use different wiring configurations to connect the functional element such as an LED (10 in Yamada) to the carrier substrate and external power, for example by the use of plurality of metallization layers within the carrier (carrier made of layers 2, 4 and 6,also see [0023]-[0029],[0020] for layer 4) and a metallization layer of the plurality of metallization layers forms a bottom side of the recess (6 in [0029]), the metallization layer extending over the entire width and length of the carrier substrate (also see in Yamada: The first wiring board 2 may be provided with a wiring conductor composed of a through conductor penetrating the insulating layer and an internal wiring disposed between the insulating layers. Also see [0025] Wire conductors made from through-conductors that go through the insulating layers and internal wires arranged between the insulating layers may be formed inside of the first wiring substrate 2).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a full-length metal layer in the recess of the carrier, wherein the metal layer is part of the carrier substrate wirings, as disclosed in Yamada in the device of West in view of Feichtinger in order to mitigate stress ([0048] in Yamada). 

Response to Arguments
The arguments filed by the Applicant on 7/26/22 is acknowledged, however they are not found to be persuasive because West already teaches a plurality of functional elements arranged in a matrix form in Fig.34A-34B, and it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a varistor from the teachings of Feichtinger for each of the individual functional elements of West, in order to protect each of the functional elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Fatima N Farokhrooz/
Examiner, Art Unit 2875